EXHIBIT 10.3

 

 

November 4, 2010

 

Mr. Ken Naumann

 

 

Dear Ken:

 

We are pleased to offer you employment as VP of Worldwide Sales, reporting to
Todd Simpson, President & CEO. This offer is contingent upon the final approval
of Ditech’s Compensation Committee, as you will be an executive officer of
Ditech Networks, Inc.(“Ditech”) This letter describes the terms and conditions
of your position with Ditech below.

 

Title/Duties:  As VP of Worldwide Sales, you shall perform such duties as are
required in this full-time position. You agree to devote your best efforts and
substantially all of your business time and attention to the business of Ditech,
except for vacation periods and reasonable periods of illness or other
incapacities permitted by Ditech’s general employment policies.

 

Your compensation package consists of the following:

 

·                  Base Salary: You shall be paid a base salary of $16,666.67
per month (annualized to $200,000.00), less applicable payroll taxes and
withholdings, payable on Ditech’s regular, semi-monthly payroll schedule.

·                  You will be eligible for commissions under the terms of the
Ditech Commission Plan.  Under this plan, you will be eligible to earn
commissions of $200,000 at 100% attainment of your assigned annual quota, on an
accelerating scale.  This scale is the first 50% of target quota pays 33% and
the second 50% pays 66% of your quota. Your individual Sales Targets and Quota
will be established and documented in a DSCP annually at the beginning of the
fiscal yea.

·                  For the remainder of Fiscal 2011, which we are in through
April 30, 2011, your commissions will be prorated as follows: First $12M at
$33,333, next $3M at $33,333 and next $3M to a total of $18M at $33,333 for a
potential $100,000 in the period. Above $18M will be at 1.3x the last $3M rate.

·                  Stock Options: Ditech will recommend to the Board of
Directors — Compensation Committee a grant of 140,000 shares of Ditech common
stock options vesting over four years at the rate of 25% for the first year, and
ratably monthly thereafter.  The grant price of the stock options will be set
based upon the fair market closing price on the grant date. This grant will be
subject to plan regulations.

·                  Restricted Stock:  Ditech will recommend to the Board of
Directors a grant of 20,000 restricted shares. These restricted shares will vest
over four years at the rate of 25% for the first year, and ratably every six
months thereafter.  This grant will be subject to plan regulations.

·                  Acceleration: 50% in first year tied to a Change in Control
and your job elimination, as a result (“Double Trigger”), as defined in our 2010
proxy. Effective on your first anniversary the terms of your severance Benefit
Plan will be similar to those of the other executives.

Note:  Please consult your tax advisor regarding taxation issues related to
options and restricted stock.

 

Executive cash compensation is generally reviewed at the beginning of our fiscal
year which begins on May 1st.  Your next review would be in May 2012, but is
subject to change..

 

--------------------------------------------------------------------------------


 

The company will employ you on an “at will” basis, described below.  However, if
the company terminates your employment for any reason other than cause during
your first year of service we will provide you 2 months of base pay effective
your first day of employment and then you earn an additional month for each 3
months of employment up to a maximum of six months.  If there is a change of
control in the company and you are not offered an equivalent position, then the
Company will continue provide a similar package as above, with a minimum of four
(4) months.  At your one year anniversary the Compensation Committee will
address you similar to other Executive Officers for termination and change of
control.  See the 2010 Proxy for types of benefits and terms.  “Cause” means
(i) gross negligence or willful misconduct in the performance of your duties;
(ii) commission of any act of fraud; or (iii) conviction of a felony or a crime
involving moral turpitude causing actual or potential harm to the business of
the company.  This severance benefit will be in lieu of any other severance
policy of general application to company employees.  This paragraph will not
apply unless you (a) have executed a general release (in a form prescribed by
the Company) of all known and unknown claims that you may then have against the
Company or persons affiliated with the Company and (b) have agreed not to
prosecute any legal action for other proceedings based on those claims.  This
paragraph is subject to Compensation Committee approval.  The normal exercise
period for stock options pursuant to the plan is 90 days from date of
termination.

 

Your benefit package with Ditech will include Health Insurance coverage (with
partial premium due for family coverage) beginning on your date of hire,
Flexible Spending Account participation, Life Insurance, Short Term Disability
Insurance and Long Term Disability Insurance. Your eligibility for
401(k) participation is effective on the first of the month following your date
of hire. You will be eligible to participate in Ditech’s Employee Stock Purchase
Plan (ESPP) subject to the terms of the plan.

 

As a condition to this offer of employment by Ditech, you agree to the
following:

 

·                  You will complete, sign and return the company’s employment
application and confidentiality agreement on or before your start date.

 

·                  You will countersign and return this offer letter to Ditech
on or before your start date.

 

·                  You will consent to and complete the forms necessary for
Ditech to complete required background and reference checks.  This offer is
contingent on the satisfactory results of this screening.

 

·                  You understand and agree that in order to participate in any
and all equity program(s) you must open and maintain a valid E*Trade account. 
These equity programs include stock option grants, restricted stock and the
employee stock purchase program (ESPP). Additionally, any equity grant must be
accepted via E*Trade within 90 days of notification of the grant.  If you do not
accept a grant within that time period, you will forfeit the grant.

 

·                  Your employment relationship is at-will.  Accordingly, you
may terminate your employment with Ditech at any time and for any reason
whatsoever simply by notifying Ditech.  Likewise, Ditech may terminate your
employment at any time, with or without cause or advance notice.

 

·                  As a condition of your employment you will be required to
abide by the Company’s policies and procedures, included but not limited to the
policies set forth in the Company’s Employee Handbook, as may be in effect from
time to time.  You also agree to comply with the Company’s Employee Proprietary
Information and Inventions Agreement (“Proprietary Information Agreement”).

 

·                  We are committed to maintaining the highest standards of
business conduct and ethics.  Our Code of Business Conduct and Ethics reflects
the business practices and principles of behavior that support this commitment. 
We expect you to read and understand the Code and its application to the
performance of your business responsibilities.

 

--------------------------------------------------------------------------------


 

To ensure the rapid and economical resolution of disputes that may arise in
connection with your employment, you and the Company agree that any and all
disputes, claims, or causes of action, in law or equity, arising from or
relating to the enforcement, breach, performance, execution, or interpretation
of this agreement, your employment, or the termination of your employment, shall
be resolved, to the fullest extent permitted by law, by final, binding and
confidential arbitration in San Jose, California conducted before a single
arbitrator or Judicial Arbitration and Mediation Services, Inc. (“JAMS”) or its
successor, under the then applicable JAMS rules.  By agreeing to this
arbitration procedure, both you and the Company waive the right to resolve any
such disputed through a trial by jury or judge or by administrative proceeding. 
The arbitrator shall: (a) have the authority to compel adequate discover for the
resolution of the dispute and to award such relief as would otherwise be
permitted by law; and (b) issue a written arbitration decision including the
arbitrator’s essential finding and conclusion and a statement of the award.  The
Company shall pay all of JAMS’ arbitration fees.  Nothing in this letter
agreement shall prevent either you or the Company from obtaining injunctive
relief in court if necessary to prevent irreparable harm pending the conclusion
of any arbitration.

 

We look forward to working with you and having you as a part of our valuable and
dynamic team!

 

Please indicate your acceptance by signing and returning this letter by
November 8, 2010. You may fax your signed offer letter to (650) 564-9591. We
anticipate your start date to be on or about November 10, 2010.

 

 

Sincerely,

 

Accepted by:

 

 

 

 

 

 

 

 

 

/s/ William Tamblyn

 

/s/ Kenneth D. Naumann

November 8, 2010

William Tamblyn

 

Kenneth D. Naumann

Date

Executive Vice President/CFO & COO

 

 

 

 

--------------------------------------------------------------------------------